MEMORANDUM ***
Petitioner is a lawful permanent resident who was ordered to show cause why he should not be deported pursuant to 8 U.S.C. § 1251(a)(2)(C) (West 1994) (deportation of aliens convicted of certain firearm offenses). Deportation proceedings formally commenced on June 14, 1996. On May 21, 1997, the Immigration Judge ordered that Petitioner be deported to Mexico and denied his applications for discretionary relief. The Board of Appeals affirmed this decision on May 4, 1998, and Petitioner timely filed a petition for review. The INS moved to dismiss his petition for review pursuant to IIRIRA § 309(c)(4)(G).
The petition before us is governed by IIRIRA’s transitional rules. See Kalaw v. INS, 133 F.3d 1147, 1149-50 (9th Cir. 1997). IIRIRA enacted transitional rules restricting judicial review of all final orders of deportation. Judicial review of such petitions is governed by § 309(c)(4)(G), a provision that contains broad language precluding judicial review. Under that provision, this court does not have jurisdiction to hear statutory or constitutional claims on direct review. See Alfaro-Reyes v. INS, 224 F.3d 916, 918 (9th Cir.2000); Magana-Pizano v. INS, 200 F.3d 603, 607 (9th Cir.1999). Therefore, we must dismiss the petition before us for lack of jurisdiction.
Petitioner may, however, bring his constitutional claim by means of a petition for a writ of habeas corpus. See Alfaro-Reyes, 224 F.3d at 921. He has not alleged any reason why he could not do so. Accordingly, we stay the mandate for an additional 60 days to allow Petitioner to file a habeas corpus petition in the district court under 28 U.S.C. § 2241.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.